UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q X QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended October 31, 2016 OR TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-5449 COMARCO, INC. (Exact name of registrant as specified in its charter) California 95-2088894 (State or other jurisdiction (I.R.S. Employer of incorporation or organization) Identification No.) 28202 Cabot Road, Suite 300, Laguna Niguel, California 92677 (Address of principal executive offices and zip code) (949) 599-7400 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes √ No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes √ No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer Accelerated filer Non-accelerated filer Smaller reporting company √ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes No √ The registrant had 14,644,165 shares of common stock outstanding as of December 15, 2016. COMARCO, INC. AND SUBSIDIARY QUARTERLY REPORT ON FORM 10-Q FOR THE NINE MONTHS ENDED OCTOBER 31, 2016 TABLE OF CONTENTS Page PART I — FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS (Unaudited) Condensed Consolidated Balance Sheets as of October 31, 2016 and January 31, 2016 3 Condensed Consolidated Statements of Operations for the Three and Nine Months Ended October 31, 2016 and 2015 4 Condensed Consolidated Statements of Cash Flows for the Nine Months Ended October 31, 2016 and 2015 5 Notes to Condensed Consolidated Financial Statements 6 ITEM 2. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 14 ITEM 4. CONTROLS AND PROCEDURES 20 PART II — OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS 21 ITEM 1A. RISK FACTORS 21 ITEM 6. EXHIBITS 21 SIGNATURES 23 2 PART I — FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS COMARCO, INC. AND SUBSIDIARY CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands, except share and par value amounts) (Unaudited) October 31, January 31, ASSETS Current Assets Cash and cash equivalents $ 938 $ 680 Accounts receivable due from suppliers, net of reserves of $0 - 122 Other current assets 29 41 Total current assets 967 843 Property and equipment, net - 2 Restricted cash - 77 Total assets $ 967 $ 922 LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) Current Liabilities Accounts payable $ 127 $ 883 Accrued liabilities 318 687 Total current liabilities 445 1,570 Total liabilities 445 1,570 Commitments and Contingencies (Note 8) Stockholders' Equity (Deficit): Preferred stock, no par value, 10,000,000 shares authorized; no shares issued or outstanding - - Common stock, $0.10 par value, 50,625,000 shares authorized; 14,644,165 shares issued and outstanding at October 31, 2016 and January 31, 2016 1,464 1,464 Additional paid-in capital 18,385 18,367 Accumulated deficit ) ) Total stockholders' equity (deficit) 522 ) Total liabilities and stockholders' equity (deficit) $ 967 $ 922 The accompanying notes are an integral part of these condensed consolidated financial statements. 3 COMARCO, INC. AND SUBSIDIARY CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) (In thousands, except per share amounts) Three Months Ended Nine Months Ended October 31, October 31, Revenue $ - $ - $ - $ - Cost of revenue ) - ) - Gross profit 472 - 472 - Selling, general and administrative expenses 222 236 686 789 Engineering and support expenses 79 10 339 58 301 246 1,025 847 Operating loss 171 ) ) ) Other income, net ) - 1,705 25 (Loss) income from operations before income taxes ) ) 1,152 ) Income tax expense - Net (loss) income $ ) $ ) $ 1,152 $ ) Basic (loss) income per share: $ ) $ ) $ 0.08 $ ) Diluted (loss) income per share: $ ) $ ) $ 0.08 $ ) Weighted-average shares outstanding: Basic 14,644 14,644 14,644 14,654 Diluted 14,644 14,644 14,644 14,654 The accompanying notes are an integral part of these condensed consolidated financial statements. 4 COMARCO, INC. AND SUBSIDIARY CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) (In thousands) Nine Months Ended October 31, CASH FLOWS FROM OPERATING ACTIVITIES: Net income (loss) $ 1,152 $ ) Adjustments to reconcile net income (loss) to net cash provded by (used in) operating activities: Depreciation and amortization 2 4 Stock-based compensation expense 18 29 Changes in operating assets and liabilities Accounts receivable due from suppliers 122 - Other assets 12 ) Accounts payable ) (3 ) Accrued liabilities ) ) Income taxes payable - ) Net cash provided by (used in) operating activities 181 ) CASH FLOWS FROM INVESTING ACTIVITIES: Restricted cash 77 ) Net cash provided by (used in) investing activites 77 ) Net increase (decrease) in cash and cash equivalents 258 ) Cash and cash equivalents, beginning of period 680 2,140 Cash and cash equivalents, end of period $ 938 $ 985 Supplementary disclosures of cash flow information: Cash paid for income taxes, net of refunds $ - $ 40 The accompanying notes are an integral part of these condensed consolidated financial statements. 5 COMARCO, INC. AND SUBSIDIARY NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) 1. Organization Comarco, Inc. was incorporated in California in 1960 and its common stock has been publicly traded since 1971, when it was spun-off from Genge Industries, Inc. Comarco Inc.’s wholly-owned subsidiary, Comarco Wireless Technologies, Inc. (“CWT”), was incorporated in the state of Delaware in September 1993. Comarco and CWT are collectively referred to as “we,” “us,” “our,” “Comarco,” or the “Company”. 2. Current Developments, Future Operations, Liquidity and Capital Resources The condensed consolidated financial statements have been prepared assuming that we will continue to operate as a going concern, which contemplates that we will realize returns on our assets and satisfy our liabilities and commitments in the ordinary course of business. As discussed elsewhere in this report, we are currently generating no revenues and have ceased traditional operations. Our future is highly dependent on our ability to successfully resolve our current and future litigation, monetize our portfolio of patents, generate positive cash flows and/or obtain borrowings or raise capital to meet our liquidity needs. Although management believes additional funding is required to meet our liquidity needs will be obtained, there is no guarantee that we will be able to generate or raise the additional required funding or that funds will be available on terms acceptable to us. Our condensed consolidated financial statements do not reflect any adjustments related to the uncertainty of this outcome. We are primarily focused on potentially realizing value from our ongoing IP enforcement actions and other litigation as well as exploring opportunities to further expand, protect, and monetize our patent portfolio, including through the potential sale or licensing our patent portfolio. On March 10, 2014, we filed a lawsuit in federal court against Targus Group International, Inc. (“Targus”) for patent infringement, breach of contract, intentional interference with contract, violation of business and professional codes, misrepresentation and fraudulent concealment. On March 26, 2016, we entered into a confidential settlement and license agreement with Targus that resolved all claims arising from the aforementioned litigation. Pursuant to the terms of the settlement agreement, we granted Targus a world-wide license to make, use, sell and distribute Licensed Products (as defined below), as well as a sublicense to have Licensed Products manufactured by third parties solely for the benefit of and sale to Targus. In addition, we granted Targus, for a limited number of units, the right to make, use, sell and distribute Licensed Products for third-party original equipment manufacturers (“OEMs”). “Licensed Products” means any power adaptor or power supply incorporating patents or other intellectual property owned or licensed by us. In exchange for the license granted under the settlement agreement, Targus paid us a one-time, lump-sum payment on April 1, 2016, and additionally agreed to making future per-unit royalty payments if Targus exceeds the limit on Licensed Products that Targus may sell to OEMs under the settlement agreement. We have been granted confidential treatment from the Securities and Exchange Commission (“SEC”) related to the one-time payment, the calculation of royalty payments and the OEM unit limit pursuant to a confidential treatment request filed by us with the SEC. On February 3, 2015, we filed a lawsuit against Apple, Inc. (“Apple”) for patent infringement. The complaint alleges that Apple products sold in the United States utilizing the Apple Lightning® power supply adapter system, including most iPad®, iPhone®, and iPod® products, infringe our patented intellectual property. This lawsuit represents our most significant enforcement effort to date, and demonstrates our ongoing and accelerated efforts to methodically pursue those companies that we believe have infringed on the intellectual property estate, which we have developed over the more than 20 years. We intend to vigorously pursue our rights in this case, although the outcome of this matter is not determinable as of the date of this report. 6 COMARCO, INC. AND SUBSIDIARY NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) On February 13, 2015, we filed a lawsuit against Best Buy Co., Inc. (“Best Buy”) for patent infringement under the patent laws of the United States. The complaint alleges that certain Best Buy power charging products sold in the United States under the Rocketfish brand infringe our patented intellectual property. Best Buy’s supplier Battery Biz Inc (“Battery Biz”) petitioned the United States Patent and Trademark Office (“USPTO”) to institute an Inter Partes Review (“IPR”) proceeding which was granted on August 23, 2016. On October 28, 2016 we entered into a mutual settlement agreement with Best Buy and Battery Biz dismissing our claims against them for certain of our patents in return for terminating the IPR proceeding. We believe that our patent portfolio covering key technical aspects of our products could potentially generate a future revenue stream based upon royalties paid to us by others for the use of some or all of our patents in third party products. We continue to explore opportunities to expand, protect, and monetize our patent portfolio, including through the sale or licensing of our patent portfolio. We may or may not resume our traditional activities of producing innovative charging solutions for battery powered devices. There are no assurances that any of these potential opportunities or activities will occur or be successful. We had working capital of approximately $0.5 million as of October 31, 2016, which includes $0.1 million in liabilities related to the remaining balance owed to our former counsel Pillsbury Winthrop Shaw Pittman, LLP (“Pillsbury”). The $0.1 million remaining balance due to Pillsbury is a contingent obligation (the “Contingent Balance”) that will be paid, if at all, in the event we obtain any monetary recovery, whether through settlement, judgment or otherwise, from or as a result of any of our current or future lawsuits related to our intellectual property (see Note 8). During the quarter ended April 30, 2016, we paid Pillsbury approximately $0.4 million as a result of the Settlement Agreement with Targus and owe a Contingent Balance of approximately $0.1 million. The total amount payable is to equal to the Contingent Balance plus 20% per annum, compounded annually from May 28, 2014.During the quarter ended July 31, 2016, we recorded a reduction of accounts receivable of $0.1 million, which was deemed to be uncollectable, and a reduction of accounts payable of $0.6 million that were due from and due to Zheng Ge, a former supplier of the Company. The de-recognition of the accounts payable liability was recorded based on the lapsing of the statute of limitation laws applicable to the underlying contracts, as supported by a legal opinion obtained by the Company specific to jurisdictions of the underlying contracts. As the original costs related to the material purchased from Zheng Ge were charged to cost of sales, the write off of the related liability, net of the charge related to the write off of the previously outstanding accounts receivable, was recorded as a reduction to cost of sales in the condensed consolidated statement of operations.
